Citation Nr: 0609683	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
myositis of the low back, rated 40 percent disabling from 
April 17, 2002, and 0 percent disabling from May 1, 2004.

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.

3.  Entitlement to service connection for spinal stenosis, 
including as secondary to service-connected myositis of the 
low back.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Hartford, 
Connecticut that granted an increased 40 percent rating for 
service-connected myositis of the low back, effective April 
17, 2002, and denied entitlement to special monthly 
compensation by reason of being in need of regular aid and 
attendance or on account of being housebound.  In a 
subsequent August 2002 rating decision, the RO proposed the 
reduction of the rating for service-connected myositis from 
40 to 0 percent, and denied service connection for spinal 
stenosis with degenerative joint disease.  In a February 2004 
rating decision, the RO decreased the rating for myositis to 
0 percent, effective May 1, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  

In his VA Form 9 (substantive appeal) received in March 2004, 
the veteran indicated that he wanted a hearing before a 
member of the Board at the RO (i.e. a Travel Board hearing).  
By a letter dated in May 2004, his representative requested 
expeditious review of the case.  Despite the RO's remarks in 
the August 2004 VA Form 8, there is no indication in the May 
2004 letter or in any other statement from the veteran or his 
representative to the effect that he wanted to withdraw his 
Travel Board hearing request.  Hence, such a hearing must be 
scheduled by the RO.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005).

Governing law and regulations provide that the veteran must 
be notified of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate his claims.  As part of that 
notice, the RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2005).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, the veteran has not received the 
specific notice prescribed by 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159, and Dingess, supra, with respect to the 
claims for entitlement to special monthly compensation and 
service connection for spinal stenosis.  The RO must provide 
the veteran and his representative with such notice.  This 
notice should also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded for spinal 
stenosis, and should also include an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  Dingess, supra.

With respect to the claim for an increased rating for 
myositis of the low back, the Board notes that a VA spine 
examination was conducted in March 2003.  However, it does 
not appear that the VA examiner reviewed the claims file 
prior to completing his examination report.  Hence another VA 
examination must be conducted to determine the current level 
of severity of the service-connected myositis, and to 
identify all other current back disabilities and any 
relationship between such disabilities and the service-
connected myositis.  38 U.S.C.A. § 5103A(d) (West 2002); 
Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, with respect to the issue of entitlement to service 
connection for spinal stenosis (including as secondary to 
service-connected myositis of the low back), the Board notes 
that in an August 30, 2002 decision, the RO denied this 
claim.  The veteran was notified of this decision in a 
September 2002 letter.  By a letter dated in November 2002 
and entitled "Notice of Disagreement," the veteran's 
representative disagreed with the denial of service 
connection for spinal stenosis.  The Board finds that this 
document is a sufficient and timely notice of disagreement 
with the RO's denial of service connection for spinal 
stenosis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 
(2005).  This issue must be remanded to the RO for issuance 
of a Statement of the Case, and to give the veteran an 
opportunity to thereafter perfect an appeal of this issue by 
filing a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2005); Manlincon v. 
West, 12 Vet. App. 238 (1999).  After the RO has issued the 
Statement of the Case, the claim should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing.

2.  The RO should provide the veteran 
with a VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), pertaining to the claims for 
entitlement to special monthly 
compensation and service connection for 
spinal stenosis (including as secondary 
to service-connected myositis of the low 
back).

3.  The RO should schedule the veteran 
for an orthopedic examination to evaluate 
the current level of severity of service-
connected myositis of the low back.   The 
examiner should identify any other 
current back disabilities, and should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any such disability is 
related to service or to service-
connected myositis.

The claims file must be provided to and 
reviewed by the examiner, and the claims 
file should reflect that this was done.

The examination report should include the 
following information:

a.  In addition to X-rays, any other 
tests deemed necessary should be 
performed.  Range of motion studies 
should be performed, and the examiner is 
requested to state the normal range of 
motion of the lumbosacral spine.  The 
examiner should identify and assess any 
objective evidence of pain.

b.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

4.  With respect to the claim for 
entitlement to service connection for 
spinal stenosis, including as secondary 
to myositis of the low back, the RO 
should promulgate a Statement of the Case 
on this issue, and provide the veteran 
with an opportunity to thereafter perfect 
an appeal of this issue by submission of 
a timely substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; 
Manlincon, supra.

5.  After the above actions have been 
completed, the RO should then re-
adjudicate the veteran's claims.  With 
respect to the claim for a higher rating 
for myositis of the low back, the RO 
should consider the old and new spine 
rating criteria.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

